Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 07/20/2020.
Claims 1-20 are cancelled and 21-40 are newly added by the applicant.
Claims 21-40 are pending, where claims 21, 30 and 39 are independent.
This application claims the continuation benefit of the application number 16/5511978 filed on 07/15/2019 incorporated herein. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 07/21/2020 and 12/08/2020 have been filed after the filing date of the application.  The submission is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.
Claims 21, 30 and 39 are rejected on the ground of nonstatutory double patenting over claims 1, 7 and 13 of U.S. Patent No. 10758309 B1 (US Application No. 16/511978) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the U.S. Patent No. 10758309 B1 (US Application No. 16/511978) and the applications are claiming common subject matter, as follows: 

Instant Application No. 16/933454 
USPat No. 10758309 B1 (US Application No. 16/511978 )
Title 
Methods And Systems For Using Computer-vision To Enhance Surgical Tool Control During Surgeries
Methods And Systems For Using Computer-vision To Enhance Surgical Tool Control During Surgeries
Claim 21. A computer-implemented method comprising: 
receiving one or more data streams, each of the one or more data streams having been generated at and received from an electronic device configured 
inputting the one or more data streams into a model trained to recognize surgical tools from image data; 

in response to inputting the one or more data streams into the model, detecting a surgical tool from the sequence of images of the one or more data streams, the surgical tool configured to perform a plurality of functions, the plurality of functions including a first function and a second function different than the first function, the detection of the surgical tool being performed by utilizing the model to recognize the surgical tool from the sequence of images of the live video, and the detection of the surgical tool indicating that the surgical tool is within the field of view; 

in response to detecting the surgical tool within the field of view, outputting one or more commands for controlling the surgical tool to perform or to regulate performance of the first function; and 

in response to detecting that the surgical tool is no longer within the field of view, outputting one or more additional commands for controlling the surgical tool to cease or to regulate performance of the first function, and for controlling the surgical tool with respect to the second function.

collecting a data set including a plurality of images, each image of the plurality of images capturing a portion of a surgical procedure, and the portion of the surgical procedure being performed using a surgical tool; 

receiving one or more data streams, each of the one or more data streams having been generated at and received from an electronic device configured and positioned to capture live video within a field of view during a particular surgical procedure being performed using one or more surgical tools, and the one or more data streams including a sequence of images of the live video within the field of view; 
inputting the one or more data streams into the trained model; 
in response to inputting the one or more data streams into the trained model, detecting a surgical tool from the sequence of images of the one or more data streams, the surgical tool being configured to perform a primary function, the detection of the surgical tool being performed by utilizing the model to recognize the surgical tool from the sequence of images of the live video, and the detection of the surgical tool indicating that the surgical tool is within the field of view;
 
in response to detecting the surgical tool within the field of view, outputting one or more commands for controlling the surgical tool to perform the primary function, the detection of the surgical tool from the sequence of images of the live video causing the surgical tool to be enabled to perform the primary function, wherein detecting that the surgical tool is no longer within the field of view causes the surgical tool to cease or regulate performance of the primary function; and 
the surgical tool is configured to perform a plurality of functions, wherein the plurality of functions includes the primary function and a secondary function, wherein the primary function is different from the secondary function, and wherein detecting that the surgical tool is no longer within the field of view of the electronic device causes the surgical tool to be enabled to perform the secondary function.



Claims 21, 30 and 39 are rejected on the ground of nonstatutory double patenting over claims 1, 7 and 13 of U.S. Patent No. 10758309 B1 (US Application No. 16/511978).  Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “in response to inputting the one or more data streams into the model, detecting a surgical tool from the sequence of images of the one or more data streams, the surgical tool configured to perform a plurality of functions, the plurality of functions including a first function and a second function different than the first function, the detection of the surgical tool being performed by utilizing the model to recognize the surgical tool from the sequence of images of the live video, and the detection of the surgical tool indicating that the surgical tool is within the field of view” of the application is equivalent to the limitation “in response to inputting the one or more data streams into the trained model, detecting a surgical tool from the sequence of images of the one or more data streams, the surgical tool being configured to perform a primary function, the detection of the surgical tool being performed by utilizing the model to recognize the surgical tool from the sequence of images of the live video, and the detection of the surgical tool indicating that the surgical tool is within the field of view” of the patent) in scope and they use the similar limitations and produce the same end result of outputting 
It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the additional elements of claims 1, 7 and 13 of the patent to arrive at the claims 21, 30 and 39 of the instant application, would perform the same functions as before.
This is an obviousness-type double patenting rejection. See MPEP § 804.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 30 and 39 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 21, 30 and 39 recite the limitation “additional commands”. The term “additional” renders the claim indefinite because the claim(s) include(s) elements not actually disclosed or clearly defined in the specification and it is a broad term, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05.  



Allowable Subject Matter 
Claims 21, 30 and 39 along with the respective dependent claims would be allowable if the application overcomes the rejection(s) under double patenting and 112 issue, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Alvi, et al. USP No. 9,788,907 B1.
Venkkataraman, et al. USP No. 10,383,694 B1. 
Frimer, et al. USPGPub No. 2017/0105713 A1.
Kesavadas, et al. USPGPub No. 2013/0288214 A1. 
Reiter, et al. USPGPub No. 2015/0297313 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Md Azad/
Primary Examiner, Art Unit 2119